PER CURIAM.
This matter is before us for a second time. When first here, we reversed the District Court in part and remanded with rather detailed instructions outlining the additional steps needed to achieve integration of the Omaha Public Schools. See United States v. School District of Omaha, 521 F.2d 530 (8th Cir. 1975). Thereafter, *709the School District filed a petition for rehearing en banc with this Court. After that hearing, we modified our holding with respect to student integration. The Board of Education then applied to the United States Supreme Court in a petition for certiorari. That petition was denied. See United States v. School District of Omaha, 423 U.S. 946, 96 S.Ct. 361, 46 L.Ed.2d 280 (1975).
Pursuant to this Court’s remand, the District Court appointed a task force of Omaha Citizens to assist in developing a plan that would meet constitutional standards.
Thereafter, the School District submitted a plan to integrate the school system. Objections were filed to the plan by the plaintiffs, intervenors and the United States. The District Court held extensive hearings on the plan.
On April 27, 1976, the District Court issued an opinion approving the Board’s plan as modified. See United States v. School District of Omaha, 418 F.Supp. 22 (D.Neb. 1976).
On May 24, 1976, the plaintiff-intervenor filed a notice of appeal from the District Court’s order. The School District filed an amended motion for a new trial on June 3, 1976. The District Court denied the School District’s motion after hearing. The School District filed its cross-appeal from the judgment of the District Court on June 22,1976.
We have carefully reviewed the District Court’s opinion and the detailed plan for integrating the Omaha Schools attached to that opinion. In our view, the plan meets constitutional standards and is consistent with the mandate of this Court. We understand that the plan for integrating the first grade is initially a trial one and that the District Court will review the plan after a reasonable time to determine whether, in operation, the first grade plan meets constitutional standards.
We have also reviewed the mandate of this Court in light of two recent Supreme Court decisions: Pasadena City Board of Education v. Spangler, - U.S. -, 96 S.Ct. 2697, 49 L.Ed.2d 599 (1976); Washington v. Davis, - U.S. -, 96 S.Ct. 2040, 48 L.Ed.2d 597 (1976). We find nothing in these opinions that would cause us to revise our earlier opinion.
We affirm the District Court and remand the matter to it with directions to implement the plan approved by it at the beginning of the 1976-1977 school year.
We commend the District Court, the Citizens Task Force, the Omaha Board of Education and the citizens of Omaha who have worked together to develop a plan for integrating the Omaha School System which holds promise of providing equal educational opportunity for students of every race in the Omaha School District.
Each party to the appeal will bear its own costs. The mandate of the Court will be issued forthwith.
Affirmed and remanded.